Name: Commission Regulation (EEC) No 1275/89 of 10 May 1989 re-establishing the levying of customs duties on men' s or boys' suits and ensembles, other than knitted or crocheted, products of category No 16 (Order No 40.0160) and women' s or girls' skirts, products of category No 27 (Order No 40.0270) originating in India to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  leather and textile industries
 Date Published: nan

 No L 127/ 16 Official Journal of the European Communities 11 . 5 . 89 COMMISSION REGULATION (EEC) No 1275/89 of 10 May 1989 re-establishing the levying of customs duties on men's or boys' suits and ensembles, other than knitted or crocheted, products of category No 16 (Order No 40.0160) and women's or girls' skirts , products of category No 27 (Order No 40.0270) originating in India to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1989 in respect of textile products originating in developing countries ('), and in particular Article 13 thereof, Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II to individual ceilings, within the limits of the quantities specified in column 8 of its Annex I and in column 7 of its Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 1 2 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of men's or boys' suits and ensembles, other than knitted or crocheted, products of category No 16 (code 40.0160) and women's or girls' skirts, products of category No 27 (code 40.0270), the relevant ceiling amounts respectively to 94 000 and 248 000 pieces ; Whereas on 21 April l989 imports of the products in question into the Community originating in India, a country covered by preferential tariff arrangements, reached and where charged against that ceiling ; Whereas it is appropriate to re-introduce the levying of customs duties for the products in question with regard to India, HAS ADOPTED THIS REGULATION : Article 1 As from 14 May 1989 the levying of customs duties, suspended in pursuance of Regulation (EEC) No 4259/88 , shall be re-established in respect of the following products, imported into the Community and originating in India : Order No Category CN code Description 40.0160 16 (1 000 pieces) 6203 1 1 00 6203 12 00 6203 1910 6203 19 30 6203 21 00 6203 22 90 6203 23 90 6203 29 19 Men's or boys' suits and ensembles , other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits 40.0270 27 (1 000 pieces) 6104 51 00 6104 52 00 6203 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10 Women's or girls' skirts, including divided skirts Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 375, 31 . 12. 1988, p. 83 . 11 . 5 . 89 Official Journal of the European Communities No L 127/ 17 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 May 1989 . For the Commission Christiane SCRIVENER Member of the Commission